 INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 18147International Union of Operating Engineers,Local 18,AFL-CIO (Ohio Contractors Association)and Wil-liam F.Murphy.Case 8-CB-1896September 8, 1975SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDPENELLOOn May 28, 1975, Administrative Law Judge Rob-ert E. Mullin issued the attached Supplemental Deci-sion in this proceeding.' Thereafter, the Respondentfiled exceptions and a supporting brief and theCharging Party filed cross-exceptions and a support-ing brief. Both parties also filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge.ORDERbeen prejudiced by this ruling. However, the U.S. Court ofAppeals for the Sixth Circuit disagreed 2 and held that theBoard's conclusion on this issue appeared inconsistent withBoard decision inPhiladelphiaTypographicalUnion No. 2 (Triangle Publications),189 NLRB 829 (1971).Accordingly, the court remanded the case for a furtherhearing "under the standards of thePhiladelphiaTypo-graphical Unioncase..... On August 23, 1974, the Boarddirected that a further hearing be held before an Adminis-trative Law Judge at which the parties would be accordedan opportunity to produce all evidence relevant tothe issuepresented by the court's remand.On February 20, 1975, and pursuant to the Board's orderof remand, a hearing was held for the above-described pur-pose.At that time all parties in the original proceedingappeared with counsel and approximately 200 pages of tes-timony were taken. At the conclusion of this hearing theparties waived oral argument. On March 31, 1975, all par-ties submitted briefs.3Upon the entire record in the case including the briefs ofcounsel, and from his observation of the witnesses, I makethe following:FINDINGS OF FACTAt the reopened hearing the Respondent Union present-ed testimony as to the conduct of the Charging Party, Wil-liam F. Murphy, at the Union's referral office and at theUnion's election. The testimony as to Murphy's allegedlydisruptive conduct at the union hall will be consideredfirst.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board reaffirms its previous Order and here-by orders that Respondent, International Union ofOperating Engineers, Local 18, AFL-CIO, Cleve-land, Ohio, its officers, agents, and representatives,shall take the action set forth therein.iOn June 29,1973, the Board issued the underlying decision in this case,204 NLRB 681.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: TheBoard decision in this matter, issued on June 29, 1973,'held that the Respondent violated Section 8(b)(2) and(1)(A) by unlawfully diminishing the job-referral seniorityofWilliam F. Murphy, a member of the RespondentUnion. At the original hearing the Respondent sought, butwas denied, the opportunity to establish that its purpose indenying Murphy his normal seniority on the referral listwas not unlawful because he had engaged in offensive con-duct disruptive of an internal union election. In its originaldecision the Board held,inter alia,that the Union had not'204 NLRB 681.A. Findings as toMurphy's Conductat the Hiring HallAt the time in question the Respondent's referral officewas located on the second floor of the union hall. It was alarge room that was separated by a partition which extend-ed from the floor to about 3 feet from the ceiling. Theclerical staff that was responsible for the operation of thereferral service was on one side of the partition and theunion members gathered on the other side where chairswere located and where they awaited their turn in solicitingemployment assistance.At onesection of the partitionthere was a window and counter to which the membersreported for any union businesstheywished to transact.2496 F 2d 1308,decided,May 31, 1974.3 The Charging Party's brief was filed with a number of appendices at-tached.These appendices,labeled as indicated,purported to be the bylawsof Local 18(App A); the constitution of the international Union of Operat-ing Engineers (App B);an Ohio State Building Construction Agreement(App. C),a partial transcript of the union trial of Murphy (App. D); aportion of the decision of the Administrative Law Judge inInternationalUnion of Operating Engineers,Local 18, AFL-CIO (C FBraun Company),Case 8-CB-1816(App E),and the Charging Party's petition for injunctiverelief,apparently filed recently in the U.S District Court of Northern Ohio(App. F).None of these documents were introduced in evidence at thehearing in this case.On April 7, 1975, the Respondent Union filed a motion to strike theCharging Party's brief on the ground that it contains matters and docu-ments that were not offered during the hearing and which are not part of therecordOn April 16, 1975, counsel for the Charging Party filed an extensivememorandum in response to the aforesaid motion. Upon consideration ofall of the foregoing,the motion of the Respondent is granted as to all of theabove-described appendices except Appendix E220 NLRB No. 29 148DECISIONSOF NATIONALLABOR RELATIONS BOARDUntil the early part of 1971 this windowhad a large, unre-stricted opening. Thereafter, for reasons which will appearbelow, an iron grille was placed across it. Next to the win-dow there was a door which enabled office personnel toenter the office area. The bottom of this door had glasslouvres.Shirley Hacker, the principal dispatcher, was assisted byBetty Finley, the assistant dispatcher, and employee Pame-la Coates, in maintaining the referral list for the hiring hall,taking employment requests from contractors and securingmen to fill such jobs. Hacker had been the dispatcher since1969 and Finley the assistant dispatcher since 1968. BothHacker and Finley testified at length as to Murphy's be-havior in his contacts with the referral office during theperiod from 1970 to 1972. From this testimony it is evidentthat whenever Murphy visited this office and was not im-mediately referred to a job,he thereafter made many morevisits that same day and in succeeding weeks. At the sametime, and during this period, he made dozens of calls toMrs. Hacker, Mrs. Finley, or anyone else in the office whowould answer the telephone.Hacker testified that on many occasions, after Murphyappeared at the window and was told no job was to be had,he went immediately to a pay telephone on the first floor ofthe building and from there called to ask whether, duringthe ensuing minutes, a job had become available. She testi-fied that whenever she reported that she was still unable torefer him to a job he would become abusive and curse her.On one such occasion when he called her a "God damnedbitch" she hung up on him. Almost at once, Murphy ap-peared in the waiting room and shouted at her through thewindow "Do you make it a practice to hang up on mem-bers?"According to Hacker, when Murphy came to the referraloffice and found that the Union had no job opening forhim he would deride her and the other office personnelwith abuse and profanity. When any of the business agentswere present in the office he criticized them for not beingat work in the field and when no one was present he wouldrail at the system and complain that no business agent wasavailable to hear his demands.Hacker testified that in 1970 Murphy often stood at thewindow and, by reaching over the counter, secured some oftheir records which he insisted on perusing. According toHacker, in order to prevent Murphy from continuing thispractice, in 1971 an iron grille was installed at the window.Hacker testified that thereafter Murphy often came to theoffice and stood at the window, where he would remain,silently staring at the girls working in the office, sometimesfor as much as 20 minutes. At other times he would place achair against the partition and then stand on it, peeringover the wall at the office personnel without speaking, for10 to 20 minutes at a time. On other occasions he subjectedthem to the same type of treatment by laying on his stom-ach in front of the door to their work area from whichvantage point he gazed up at them through the louvreopenings. Mrs. Finley corroborated Hacker's testimony asto these incidents and testified that she found it nerve-wracking and upsetting to look up from her work and dis-cover that Murphy was staring at her from over the parti-tion or peering at her through the louvres at the bottom ofadministrative purposes is divided into six districtsthe door. Both Hacker and Finley testified that they fre-quently complained about Murphy'spractices to BusinessAgent Frank Roviscane who admonished the memberabout this conduct, but that Murphy persisted in this typeof behavior until the time of his suspension.Hacker testified that several times when she was explain-ing the referral system to a nonmember, Murphy appearedat the window. According to Hacker, when this occurred,Murphy would interrupt her conversation, make disparag-ing remarksabout themanner inwhich Local 18 operatedthe referral system, tell the nonmember that there was nouse registering,and declare that the referral list might aswell be posted in the men's washroom next to the toiletpaper.Murphy conceded that during the periodin question hecame to the referral office several times a week, that heoccasionally stood on a chair to look over the partition atthe girls in the office,and that after leaving he sometimestelephoned the girls at the hiring hall as often as 12 times aday. He further acknowledged that if the switchboard op-erator put him on hold while he was making a call from thepay telephone on the first floor of the building, he immedi-ately went back upstairs to the referral office. Murphy de-nied that he ever cursed the office workers, that he ever layon his stomach and peered at the girls through the louvreson the office door, or that he ever stood at the counterwindow and stared for extended periods of time at Hacker,Finley, and the others at work there. Murphy's denials,however, were not credible. Hacker and Finley were com-pletely frank and forthright in their testimony as to theantics in which Murphy engaged over a long period oftime. Their testimony carried a persuasive ring of convic-tion and was entirely convincing. In view of this conclu-sion, I find that insofar as Murphy's testimony differs fromtheir account, the testimony of Hacker and Finley is themore accurate as to what occurred at the Union's hiringhall during Murphy's visitations and his telephone calls.Finally, it should be noted, that both Hacker and Finleyacknowledged that, notwithstanding Murphy's harassment,they were able to carry on their work at the hiring hall andto do all that was necessary to keep the referral office func-tioning.This accomplishment, under the circumstancesfound above, was, indeed, a tribute to their perserverance.B. Findingsas to Murphy's ConductDuring the UnionElectionOn February 12, 1972, Local18 held an electionfor del-egates tothe forthcoming 1972 convention of the Interna-tional Union of Operating Engineers. Murphy was a candi-date for delegate from District No. I of Local 18.4Some months before the date fixed for the election, theUnion appointed an election committee of 12 members,the chairman of which was StanleyBlair.This committeewas generally responsible for providing all eligible mem-bers an opportunity to vote in the election. Shortly after itsformation the election committee retained the Honest Bal-lotAssociation (herein HBA) to oversee the preparation,Local 18 has jurisdiction throughout the entire State of Ohio and for INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 18149mailing,and tally of the ballots.The Union spent approximately $10,000 on the conductof this electionamong itsover 11,000 members. Anamount slightlyin excessof $5,000 was paid to the HBAfor its assistance and an almost identical total was spent onpostage and clerical expense connected with the mailing ofthe ballots. George J. Abrams, executive director of theHBA and the official who was responsible for conductingthe election and counting the ballots, testified at length asto the procedures which were used to insure that the elec-tion was both fair and impartial.Thus, Abrams testified that several weeks before Febru-ary 12, he secured the Union's mailing list, met with itselection committee, prepared the ballots, and mailed themout to the eligible members. Thereafter Abrams arrangedfor personnel at the HBA office in Cleveland to aid incounting the ballots on election day. According to Abrams,the most important document in the conduct of a secretballot election is what he termed a "control list," the use ofwhichis designedto forestall fraudulent voting and the useof counterfeit ballots. The control list for the Local 18 elec-tion was prepared by Abrams from the Union's recordsand contained the names and addresses of each memberalong with the control number assigned to that member bythe HBA. This latter number was also placed on the outerenvelope which the member used in mailing his markedballot, and on which the member was required to place hissignature.The staff of the HBA retained custody of thecontrol listat all timesand neither the union officials northe candidates were allowed access to it.On the day of the election, after Abrams and his assis-tants secured the ballots that had been mailed by the mem-bers to a special box at the post office, the NBA staffchecked the outer envelopes against the control list tomake certainthat the number on each envelope corre-sponded with the numberassignedto that particular mem-ber. Thereafter the outer envelope, bearing the member'ssignature,was removed and the inner envelope containingthe ballot was opened. According to Abrams, however, thiswas not doneuntil allof the outer envelopes, bearing therespective control numbers, were removed so as to main-tain complete secrecy of the ballots.5 Abrams testified thatafter the above-described steps had been accomplished andbefore the actual tally of the ballots was begun, the controllistwas placed on a separate table in the front of the room.This was inan areawhich StanleyBlair,chairman of theelection committee, announced to all present in the roomwould be off limits to everyone except Abrams and a mem-ber of his staff.The incident in question occurred about 3 p.m. on theafternoon of the election and when the tally of the ballotswas about half completed. Present in the room wereabrams andhis assistants,Blair,and his election commit-tee, and several of the candidates along with their observ-ers.Murphy was in the latter group.According to Murphy, he had been there throughout theday and had become increasingly irritated because on thepreceding day the election committee had allowed him5Before this step was reached the challenged ballots were segregated inthe presence of the candidates and the election committee.only 3 to 4 hours to examine the election list for the pur-pose of deciding on challenges. Since the list containedseveral thousand names and addresses he considered thetime allotted hopelessly inadequate. Murphy testified thatabout the middle of the afternoon he spoke to Abramsabout the matter of challenges and sought to examine thevoting list, but that when he did so, the shouts and threatsthat arose caused him to run for his life. According to Mur-phy, he was pursued out of the union hall and finally ap-prehended in another building about a block from the elec-tion site.He testified that he did not realize until hereached the other building that he had the control list onhis person.Murphy's version of what occurred was in conflict withthat of Abrams. According to the latter, Murphy was notengaged in any discussion with him about challenges oranything else. Instead, according to Abrams, as he and hisstaffwere busy with the tabulation and about 3 p.m. henoticed Murphy step up to the table in the restricted area,take the control list, and make off with it. Abrams testifiedthat he immediately called out to Blair, chairman of theelection committee, "Mr. Murphy is running off with thelist."Thereupon, Abrams, Blair, and several others beganthe pursuit of Murphy. One of the latter was RobertBowes, a 61-year-old business agent present at the electionscene as an observer. During the first minute of the chase,when Bowes was about to overtake Murphy, the latterturned and kicked him, knocking Bowes to the floor andbreaking his glasses 6 About 300 feet from the union halland in an obvious attempt to evade his pursuers, Murphyentered the Hatton House Restaurant where he ran up tothe second floor. On finding himself at a deadend and withAbrams and the union officials in hot pursuit, Murphy ridhimself of the control list by sliding it under a locked doorat the head of the stairs where he found himself at bay.The police were summoned and Murphy was placed un-der arrest 7 At the hearing, Murphy conceded that he didnot tell anyone, including Abrams, as to what he had donewith the control list. The latter was recovered after thelapse of about 30 minutes when police, who were called tothe scene, managed to open the door behind which Mur-phy had concealed the election control sheets. Abrams andthe union officials then returned to the union hall and thetally of the ballots was completed without further incident.Abrams testified that Murphy's actions would not haveprevented him from certifying the results of the election,that there were no challenges as a consequence of this in-terruption, and that the HBA did not bill the Union forany additional charges because the tally procedure wastemporarily disrupted.Blair testified that asMurphy left the union hall, heheard someone shout, "Stop him, stop him, the son-of-a-bitch has got the list," and that, later, when on the streetand while running towards Hatton's Restaurant he heardsomeone else say "Kill the son-of-a-bitch." Murphy testi-fied that he heard such shouts when examining the controllist in the room where the ballots were being counted, and6Murphy, many years younger thanBowes,is 6 feet 4inches inheight Atthe hearing,Murphy conceded thatBowes is about 6 inches shorter than herCriminal charges that were filed against Murphywere eventually dis-missed. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDthat because of the fear engendered by these threats andhis past experience in the Union 8 he impulsively fled fromthe room.As to the events on the afternoon in question, Murphywas not a convincing or plausible witness. Whereas he tes-tified that it was during a conversation with Abrams abouta challenge that he heard the threatening shouts whichcaused him to fear for his life and made him flee from theroom, on the basis of Abrams' testimony which was com-pletely credible, I conclude that Murphywas engaged in nodiscussion with the HBA official at the time. It is alsofound that the various threats, about which Murphy testi-fied, and whichBlairdescribed, were not voiced until Mur-phy had fled from the union building and was headed to-ward the restaurant down the street, where, when he wasabout to be apprehended, he sought to dispose of the con-trol list.Abrams testified that the availability of the control listwas critical both in maintaining the integrity of the electionprocedure by preventing fraudulent balloting, and for pos-sible use by the U.S. Department of Labor in any subse-quent investigation of the election under the Labor Man-agement and Disclosure Act. Murphy's action on theafternoon of February 12 may have been impulsive andunreasoned at the outset, but his subsequent conduct inattempting to dispose of the list when he was about to beapprehended was an act of sabotage as far as the unionelection was concerned. Nevertheless, as found earlier, thetally of the ballots was completed that afternoon at noadditional expense to the Union and there were, in fact, nochallengesto the conduct of the election.In the original hearing beforeAdministrative Law JudgeGordon J. Myatt, it was found that Murphy's conduct dur-ing the election caused him to be brought up on chargesbefore the members, who, after a hearing, voted to suspendhim from membership in Local 18 for 2 years and finedhim $500. Murphy paid the fine and appealed the action ofthe Local to the International Union.' In May 1972, andafter his suspension from membership, Murphy sought toregisterhis old referral card at the hiring hall so that hecould secure employment. There he was told by Hackerthat he would have to fill out a new cardas a nonmemberand that this card would be placed at the bottom of theclassification to which he was normally assigned by virtueof his experience. This action, of course, had the effect ofwiping out all the seniority he had accumulated for job-8Murphy testified that in 1970 he wasbeaten byKenneth Delaney andJames Grothaus,two membersof the Union's executive board,and that ina civil suit against them he won a $500 Judgment In a Board action arisingon the same set of facts,however, he did not fareso well.After a chargewhich he filed resulted ina complaint and hearing, the Administrative LawJudge dismissed the complaint.InternationalUnion of Operating Engineers,Local 18, AFL-CIO,Case 8-CB-1564,issued onJuly 16, 1971. In anotheraction in1973,Murphycharged Raymond Jamschell,a union agent, withassault andbattery asa consequence of a beating he enduredat Columbus,Ohio. According to Murphy,Jamschell wasfound guilty of assault andbattery and paid a fine.Later,Murphy fileda civil suit against Jamschelland, from his testimony,was awarded a $600 Judgment.The Union offeredno testimony to deny or contradictMurphy'saccount of his earlier experi-ences as described above.s The recordis silent as to what disposition was ever made of this appealby the International Union.referral purposes.The Unionadhered to this position untilabout August14, 1972, when Murphy's oldcard was re-turned to its proper order of rotation.C. Concluding FindingsThe Union urges now, as it did at the original hearing,thatMurphy's conduct, including the theft of the controllistand his offensive behavior at the hiring hall gave theRespondent Union the right to deny him theuse of itsreferral service.PhiladelphiaTypographical Union No. 2(Triangle Publications),189 NLRB 829 (1971). In that casea union expelled one Kelley from membership after Kelley,as treasurerof the local, was found guilty of having embez-zled over $35,000 from the union treasury. The expulsionorder caused Kelley to lose his seniority under a work ar-rangementplan which the Union had with his employerand shortly thereafter he was laid off. Indismissing a com-plaint which alleged that the Union had violatedSection8(b)(2), the Board found that Kelley's expulsion frommembership was not the cause of the interference with hisemployment, and that the removal of his seniority and hisultimate layoff resulted solelybecauseof the embezzle-ment. In soholding the Board stated that "Kelley's actionsas treasurerof the Union were so inconsistent with ordi-nary concepts of honesty as to dispel any notion that theUnion's interference[with his employement] might be con-strued as having a forseeable consequence of encouragingunion membership."(Ibid.,830).The situation in the present case is substantially differentfrom the one cited above, where the peculation of a dishon-est treasurer could well have destroyed the ability of theunion to serve its membership. Here, the Charging Partywas not a dishonest official of the Union, but only an ec-centric member. Murphy's conduct, distasteful and objec-tionable though it may have been, did not prevent theUnion from acting effectively as the bargaining representa-tive for the membership. The tally of the ballots was con-cluded on election day, at no additional expense to theUnion, and the dispatchers at the referral office were ableto function and carry on their work, even with Murphypresent. Consequently, it would appear that this case isdistinguishable fromPhiladelphia Tyopgraphical Union, su-pra.The original decision of the Board in this matter left theRespondent Union free to impose its internal sanctions onMurphy as a union member by levying a fine, suspendinghismembership, or expelling him from Local 18. Even inthe light of Murphy's behavior at the referral office, aber-rant and offensive though it may have been, and his mis-creant reaction on the day of the election, it would appearthat any of the foregoing penalties should constitute anadequate disciplinary sentence without resort to the ulti-mate weapon, viz, a substantial diminution of any furtheremployment opportunities. Consequently, on the basis ofthe record developed at the supplemental hearing, and onthe findings set forth above, it is now recommended thatupon its reconsideration of this matter the Board reaffirmitsoriginalholding that the Respondent violated Section8(b)(2) and (1)(A) by unlawfully diminishing Murphy'sjob-referral seniority.